Title: To George Washington from George William Fairfax, 19 December 1772
From: Fairfax, George William
To: Washington, George



Dear sir
Monday Evening [c.19 December 1772]

I received yours covering the Deeds and Bonds, which I have examined, and find right, except the omission of the word Oak and have Sign’d the three Bonds for Payment. I am thoroughly satisfied that your Survey is as Correct (if not more so[)] than any Mr West could have gott made, And rather my Dear Sir than your Schemes should be flustrated, shall be fully content with the Land on the South side of the Main road, it being my first, and principal View, untill I had a prospect of getting some of Herryford & Masons Tract for Timber to supply the Fen[c]ing cross the Neck. But it matters not, and I am obliged to you for the 72 Acres, only I could have wished, that if the Letter F is at a Gum on the Creek, it could have gone to the bulge of the Creek.
Mrs Fairfax is really not able to stur out, and it would give Her great pleasure to see her good Neighbour with you, as you are so good to say youl do me that favor before I leave home, and We are with all due respect, Dear sir Your Most Obed. humble Servt

Go: Wm Fairfax

